DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 22, line 1: change “The system of claim 21” to --The system of claim 20--.  Claim 22 was dependent from a cancelled claim.


Allowable Subject Matter
Claims 1, 3, 4, 7-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, either singularly or in combination, fails to teach or fairly suggest: 
A method executable by a data processing system to identify desired media programming, the method comprising: receiving, by the data processing system, search criteria provided by a user that indicates the desired media programming; searching, by the data processing system, for the search criteria in both of a first listing of media programming available from an electronic program guide and in a second listing of media programming available from a digital video recorder to obtain a combined listing of media programs that meet the search criteria; evaluating each of the media programs in the combined listing to numerically rank the media program according to a perceived viewer interest in the media program; and providing a combined search result from the data processing system that identifies instances of the search criteria found in both the first and the second listings of media programming, wherein the combined search result is ordered so that media programs having the highest perceived viewer interest are presented before media programs having lower perceived viewer interest, wherein the evaluating comprises prioritizing the combined search result based on a future recording planned for the digital video recorder so that media programs for which a recording timer is set are listed in the combined search result before media programs for which a recording timer is not set (Independent claim 1; claims 3, 4, and 7-19 depend from claim 1).
A system that communicates via a network with a client and a media server having stored programming content, the system comprising: a message server configured to communicate with the media server via the network using a pre-existing connection; and a guide server configured to receive a request from the client via the network, to direct the message server to send a message to the media server via the preexisting connection in response to the request, to establish a session via the network with the media server, to receive information about the media content stored at the media server via the session, to receive search criteria from the client, to search for the search criteria in both program guide information and in the information about the media content stored at the media server to obtain a combined listing of media programs that meet the search criteria, to numerically rank each of the programs in the combined listing according to a perceived viewer interest in the media program, and to provide a combined search result to the client that identifies instances of the search criteria found in both the program guide information and in the media content stored at the media server, wherein the combined search result is sorted according to the numerical rankings of each program so that media programs of greatest perceived viewer interest is presented before media programs having lower perceived viewer interest, wherein the guide server is further configured to identify if a future recording associated with the programming series is planned for the digital video recorder and, if a future recording is identified, to increase the numerical ranking for media programs in that programming series (Independent claim 20; claim 22 depends from claim 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
May 4, 2021